UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6457


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARTHUR TRACY VICK,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:11-cr-00352-BR-1; 5:14-cv-00359-BR)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Arthur Tracy Vick, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arthur    Tracy     Vick     seeks    to    appeal    the     district      court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                             The

notice of appeal and motion for a certificate of appealability

were received      in    the    district       court   after      expiration     of     the

appeal   period.        Because    Vick     is      incarcerated,       the    notice    of

appeal   is   considered       filed   as      of    the   date    it    was    properly

delivered to prison officials for mailing to the court.                          Fed. R.

App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                                  The

record does not reveal when Vick gave the notice of appeal to

prison officials for mailing.               Accordingly, we remand the case

for the limited purpose of allowing the district court to obtain

this information from the parties and to determine whether the

filing was timely under Rule 4(c)(1) and Houston v. Lack.                               The

record, as supplemented, will then be returned to this court for

further consideration.



                                                                                REMANDED




                                           2